Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/20/2021 has been entered.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1, 4-5, 9-10, 14-15, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chung (US 20180012069 A1).
	Regarding claim 1, Chung (e.g., Figs. 4-6, 14, 17, 25, and 30-31; Figs. 14 and 25 are reproduced for references) discloses a display substrate, comprising: 
(e.g., Fig. 14; an array of optical sensors PD); 

    PNG
    media_image1.png
    751
    1547
    media_image1.png
    Greyscale

Annotated version of Chung’s Fig. 14
an optical structure (e.g., Fig. 14; optical structure) disposed above the array of optical sensing devices (e.g., Fig. 14; an array of optical sensors PD), wherein the optical structure (e.g., Fig. 14; optical structure) comprises a plurality of optical units (e.g., Fig. 14; optical unit) each of which comprises a light shading region (e.g., Fig. 14; light shading structure, corresponding to light shading region) and a light transmission region (e.g., Fig. 14; light transmission hole, corresponding to light transmission region); and 
a pixel array (e.g., Fig. 14; OLED pixel array) disposed above the optical structure (e.g., Fig. 14; optical structure), wherein the pixel array (e.g., Fig. 14; OLED pixel array) comprises a plurality of pixel units each of which comprises subpixels of different colors (e.g., Fig. 14; RGB subpixels),
(e.g., Fig. 14 shows one example of optical structure including a plurality of optical units, the light shading region includes a first light shading metal layer M1, a transparent dielectric layer B, and a second light shading metal layer M2, in a direction away from an array of optical sensors PD; Fig. 25 is also reproduced below for reference, which shows structures of the optical unit, comprising a first light shading metal layer M1, a transparent dielectric layer B, and a second light shading metal layer M2; the optical unit as disclosed in Fig. 25 can be used separately from or in combination with the pinhole layer as shown in Fig. 14,  [0156]-[0157] and [0123]), and

    PNG
    media_image2.png
    514
    1028
    media_image2.png
    Greyscale

Annotated version of Chung’s Fig. 25
the light transmission region in each of the plurality of optical units is provided with a second light transmission layer (e.g., Figs. 14 and 25; transparent dielectric layer A), and each of the first light transmission layers (e.g., Figs. 14 and 25; transparent dielectric layer B) is integrally formed with the second light transmission layer (e.g., Figs. 14 and 25; transparent dielectric layer A),
wherein a width of each of the plurality of optical units is "a" times a width of one of the subpixels in the plurality of pixel units, where "a" is an integer greater than 1 (a width of an optical unit is equal to a sum of a width of a light shading region and a width of a light transmission region. Figs. 4 and 31 show an example that a width of each optical unit is 5 times a width of one of the OLED subpixels, corresponding to a=5. Fig. 14 show another example that a width of each optical unit is 15 times a width of one of the OLED subpixels, corresponding to a=15.).

Regarding claim 4, Chung (e.g., 4-6, 14, 17, 25, and 30-31) discloses the display substrate according to claim 1, wherein the light transmission region in each of the plurality of optical units is arranged corresponding to "n" optical sensing devices in the array of optical sensing devices, where "n" is an integer greater than or equal to 1 (e.g., Fig. 14 show an example that one light transmission region corresponding to 1 optical sensor PD, n=1).

Regarding claim 5, Chung (e.g., Figs. 4-6, 14, 17, 25, and 30-31) discloses the display substrate according to claim 1, wherein the light transmission regions (light transmission regions) in the plurality of optical units are arranged corresponding to one optical sensing device (optical sensor PD) in the array of optical sensing devices (e.g., Figs. 4, 14, 17, 25, and 31).

(e.g., Figs. 4-6, 14, 17, 25, and 30-31) discloses the display substrate according to claim 1, wherein the light shading region of each of the plurality of optical units is provided with a light shading body (e.g., Figs. 4, 14, 17, and 25; light shading structure), and a through-hole defined by any adjacent two of the light shading bodies is the light transmission region (e.g., Figs. 4, 14, 17, and 25; light transmission hole defined by adjacent light shading structures and corresponding to light transmission region).

Regarding claim 10, Chung (e.g., Figs. 4-6, 14, 17, 25, and 30-31; Figs. 14 and 25 are reproduced for references) discloses a display device comprising a display substrate, the display substrate comprising: 
an array of optical sensing devices (e.g., Fig. 14; an array of optical sensors PD); 
an optical structure (e.g., Fig. 14; optical structure) disposed above the array of optical sensing devices (e.g., Fig. 14; an array of optical sensors PD), wherein the optical structure (e.g., Fig. 14; optical structure) comprises a plurality of optical units (e.g., Fig. 14; optical unit) each of which comprises a light shading region (e.g., Fig. 14; light shading structure, corresponding to light shading region) and a light transmission region (e.g., Fig. 14; light transmission hole, corresponding to light transmission region); and 
a pixel array (e.g., Fig. 14; OLED pixel array) disposed above the optical structure (e.g., Fig. 14; optical structure), wherein the pixel array (e.g., Fig. 14; OLED pixel array) comprises a plurality of pixel units each of which comprises subpixels of different colors (e.g., Fig. 14; RGB subpixels),
wherein the light shading region in each of the plurality of optical units is provided with, in turn, a first light shading layer, a first light transmission layer and a second light shading layer, in a direction away from the array of optical sensing devices (e.g., Fig. 14 shows one example of optical structure including a plurality of optical units, the light shading region includes a first light shading metal layer M1, a transparent dielectric layer B, and a second light shading metal layer M2, in a direction away from an array of optical sensors PD; Fig. 25 is also reproduced below for reference, which shows structures of the optical unit, including a first light shading metal layer M1, a transparent dielectric layer B, and a second light shading metal layer M2; the optical unit as disclosed in Fig. 25 can be used separately from or in combination with the pinhole layer as shown in Fig. 14,  [0157] and [0123]),
the light transmission region in each of the plurality of optical units is provided with a second light transmission layer (e.g., Figs. 14 and 25; a transparent layer between M1), and each of the first light transmission layers (e.g., Figs. 14 and 25; a transparent dielectric layer between M1 and M2) is integrally formed with the second light transmission layer (e.g., Figs. 14 and 25; a transparent layer between M1),
wherein a width of each of the plurality of optical units is "a" times a width of one of the subpixels in the plurality of pixel units, where "a" is an integer greater than 1 (e.g., Fig. 14 show an example that a width of each optical unit is 15 times a width of one of the OLED subpixels, corresponding to a=15; Figs. 4 and 31 show another example that a width of each optical unit is 5 times a width of one of the OLED subpixels, corresponding to a=5).

Regarding claim 14, Chung (e.g., 4-6, 14, 17, 25, and 30-31) discloses the display device according to claim 10, wherein the light transmission region in each of the plurality of optical units is arranged corresponding to "n" optical sensing devices in the array of optical sensing devices, where "n" is an integer greater than or equal to 1 (e.g., Fig. 14 shows an example that one light transmission region corresponding to 1 optical sensor PD, n=1).

Regarding claim 15, Chung (e.g., e.g., 4-6, 14, 17, 25, and 30-31) discloses the display device according to claim 10, wherein the light transmission regions (light transmission regions) in the plurality of optical units are arranged corresponding to one optical sensing device (optical sensor PD) in the array of optical sensing devices (e.g., Figs. 4, 14, 17, 25, and 31).

Regarding claim 19, Chung (e.g., e.g., 4-6, 14, 17, 25, and 30-31) discloses the display device according to claim 16, wherein the light shading region of each of the plurality of optical units is provided with a light shading body (e.g., Figs. 4, 14, 17, and 25; light shading structure), and a through-hole defined by any adjacent two of the light shading bodies is the light transmission region (e.g., Figs. 4, 14, 17, and 25; light transmission hole defined by adjacent light shading structures and corresponding to light transmission region).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
6.	Claims 3 and 13 are rejected under 35 U.S.C. 103 as unpatentable over Chung (US 20180012069 A1) in view of Jung (US 20180121703 A1).
Regarding claim 3, Chung (e.g., Figs. 4-6, 10-16 and 28-31) discloses the display substrate according to claim 1, wherein a width of each of the plurality of optical units is "im" times a width of one of the subpixels in the plurality of pixel units (e.g., Figs. 4 and 31 show examples that a width of each optical unit is 5 times a width of one of the OLED subpixels, corresponding to im=5, Fig. 14 show an example that a width of each optical unit is 15 times a width of one of the OLED subpixels, corresponding to im=15, i=3, m5). Chung (e.g., Figs. 10-15 and 28-29) also discloses other examples. The examiner cites Jung as another reference. Jung (e.g., Figs. 6-11) discloses an OLED display panel integrated with optical sensors similar to that disclosed by Chung,  wherein a width of each of the plurality of optical units is "im" times a width of one of the subpixels in the plurality of pixel units, where "i" is a number of the subpixels in each of the plurality of pixel units, and "m" is an integer greater than or equal to 1 (e.g., Fig. 6 shows an example that a width of each optical unit is 3 times a width of one of the subpixels or 1 time a width of one pixel unit, corresponding to im=3, i=3, and m=1; Fig. 10 shows another example that a width of each optical unit is 6 times a width of one of the subpixels or 2 time a width of one pixel unit,  corresponding to im=6, i=3, and m=2). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to the teaching from Jung to integrate the optical sensors to the display panel of Chung. The combination/motivation would provide alternative design choices to integrate optical sensors with display panel for light detection and fingerprint sensing. 

Regarding claim 13, Chung (e.g., 4-6, 10-16 and 28-31) discloses the display device according to claim 12, wherein a width of each of the plurality of optical units is "im" times a width of one of the subpixels in the plurality of pixel units, (e.g., Figs. 4 and 31 show examples that a width of each optical unit is 5 times a width of one of the OLED subpixels, corresponding to im=5, corresponding to im=5, Fig. 14 show an example that a width of each optical unit is 15 times a width of one of the OLED subpixels, corresponding to im=15, i=3, m5). Chung (e.g., Figs. 10-15 and 28-29) also discloses other examples. The examiner cites Jung as another reference. Jung (e.g., Figs. 6-11) discloses an OLED display panel integrated with optical sensors similar to that disclosed by Chung,  wherein a width of each of the plurality of optical units is "im" times a width of one of the subpixels in the plurality of pixel units, where "i" is a number of the subpixels in each of the plurality of pixel units, and "m" is an integer greater than or equal to 1 (e.g., Fig. 6 shows an example that a width of each optical unit is 3 times a width of one of the subpixels or 1 time a width of one pixel unit, corresponding to im=3, i=3, and m=1; Fig. 10 shows another example that a width of each optical unit is 6 times a width of one of the subpixels or 2 time a width of one pixel unit,  corresponding to im=6, i=3, and m=2). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to the teaching from Jung to integrate the optical sensors to the display panel of Chung. The combination/motivation would provide alternative design choices to integrate optical sensors with display panel for light detection and fingerprint sensing.

7.	Claims 8, 18 and 20 are rejected under 35 U.S.C. 103 as unpatentable over Chung (US 20180012069 A1) in view of Tsai (US 20160313864 A1).
Regarding claim 8, Chung (e.g., Figs. 4-6, 14, 17, 25, and 30-31) discloses the display substrate according to claim 6, Chung (e.g., Figs. 14 and 25) discloses wherein a material of the first light shading layer and the second light shading layer is a black matrix or metal (e.g., first light shading metal layer M1 and second light shading metal layer M2 are formed of metal materials; [0108]); Chung does not discloses a material of the first light transmission layer is polyimide or glass. However, Tsai ([0043]) discloses a light transmission layer can be formed with different materials including polyimide or glass. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Tsai to integrate the optical sensors to the display panel of Chung. The combination/motivation would provide alternative design choices to integrate optical sensors with display panel for light transmission and fingerprint detection. 

Regarding claim 18, Chung (e.g., Figs. 4-6, 14, 17, 25, and 30-31) discloses the display device according to claim 16, Chung (e.g., Figs. 14 and 25) discloses wherein a material of the first light shading layer and the second shading layer is a black matrix or metal (e.g., first light shading metal layer M1 and second light shading metal layer M2 are formed of metal materials; [0108]); Chung does not discloses a material of the first light transmission layer is polyimide or glass. However, Tsai ([0043]) discloses a light transmission layer can be formed with different materials including polyimide or glass. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Tsai to integrate the optical sensors to the display panel of Chung. The combination/motivation would provide alternative design choices to integrate optical sensors with display panel for light transmission and fingerprint detection. 

Regarding claim 20, Chung (e.g., Figs. 4-6, 14, 17, 25, and 30-31) discloses the display substrate according to claim 7, Chung (e.g., Figs. 14 and 25) discloses wherein a material of the first light shading layer and the second light shading layer is a black matrix or metal (e.g., first light shading metal layer M1 and second light shading metal layer M2 are formed of metal materials; [0108]); Chung does not discloses a material of the first light transmission layer is polyimide or glass. However, Tsai ([0043]) discloses a light transmission layer can be formed with different materials including polyimide or glass. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Tsai to 

8.	Claim 11 is rejected under 35 U.S.C. 103 as unpatentable over Chung (US 20180012069 A1) in view of Hwang (US 20180095582 A1).
Regarding claim 11, Chung (e.g., Figs. 4-6, 14, 17, 25, and 30-31) discloses the display device according to claim 10, but does not expressly disclose the display device further comprising, in turn, a package layer, a polarizer, an optical adhesive and a protective glass arranged in a direction away from the pixel array. However, the claimed features are well known in the OLED display device. As an example, Hwang (e.g., Figs. 7-8 and 15) discloses an OLED display device comprising, in turn, a package layer (encapsulation layer 300), a polarizer (polarizer 524), an optical adhesive (optical adhesive 600) and a protective glass (cover glass 700) arranged in a direction away from the pixel array (pixel array 100). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Hwang to the OLED display device of Chung. The combination/motivation would provide an OLED display panel integrated with optical sensors for fingerprint detection.

Response to Arguments
9.	Applicant's arguments filed 09/20/2021 have been fully considered but they are not persuasive.


The examiner respectfully disagrees with applicant’s arguments. Claims 1 and 10 read “…… wherein the optical structure comprises a plurality of optical units each of which comprises a light shading region and a light transmission region…… wherein a width of each of the plurality of optical units is "a" times a width of one of the subpixels in the plurality of pixel units, where "a" is an integer greater than 1”. Chung (e.g., Figs. 4-6, 14, 17, 25, and 30-31) discloses a plurality of optical units each of which comprises a light shading structure corresponding to a light shading region and a light transmission hole corresponding to a light transmission region. Therefore, a width of each of the plurality of optical units is equal to a sum of a width of a light shading region and a width of a light transmission region. Figs. 4 and 31 show an example that a width of each optical unit is 5 times a width of one of the OLED subpixels, corresponding to a=5. Fig. 14 show another example that a width of each optical unit is 15 times a width of one of the OLED subpixels, corresponding to a=15. 

11.	Applicant further argues the examiner’s responses to arguments in the Advisory Action and claims that “…… Chung is silent of the following features of claim 1 of the 

    PNG
    media_image3.png
    611
    1477
    media_image3.png
    Greyscale

     Annotated version of Chung’s Fig. 25                           Annotated version of Applicant’s Fig. 1
The examiner respectfully disagrees with applicant’s arguments. Chung’s Fig. 25 shows more details of the optical unit and is reproduced for reference. An annotated version of applicant’s Fig. 1 is also reproduced for a comparison. Chang (Fig. 25 and [0156]-[0157]) discloses each optical unit is provided with, in turn, a first light shading layer (e.g., a first light shading metal layer M1), a first light transmission layer (a transparent dielectric layer B) and a second light shading layer (e.g., a second light shading metal layer M2), in a direction away from the optical sensor PD, and each light transmission region is provided with a second light transmission layer (transparent  is integrally formed with the second light transmission layer (transparent dielectric layer A). The optical unit formed by the metal layers M performs a function of blocking unwanted light and providing a light transmission path to the optical sensor (Chang, [0156]-[0157]). In fact, as illustrated above, the structures of the optical unit as disclosed by Chung is essentially same as that disclosed by applicant. Chung ([0157] and [0123]) also discloses the optical unit as shown in Fig. 25 can be used separately from or in combination with a pinhole layer 620A as shown in Fig. 14.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on 9:00-18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691